Citation Nr: 1009105	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to October 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from a May 
2005 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Fort Harrison, 
Montana RO.  In a decision issued in June 2007, the Board 
denied the Veteran's claim of service connection for 
tinnitus.  He appealed that decision to the Court.  In June 
2009, the Court vacated the June 2007 Board decision, and 
remanded the matter for readjudication consistent with the 
Court's decision.  

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veteran (in pertinent part) 
filed a claim that was received by the Fort Harrison, Montana 
RO on November 25, 2008, to reopen the previously denied 
claim of service connection for tinnitus.  In February 2009, 
the RO granted service connection for tinnitus, rated 10 
percent, effective from November 25, 2008.  The Veteran did 
not appeal the rating or effective date assigned, and that 
decision is final.  38 U.S.C.A. § 7105.


FINDINGS OF FACT

The claim of service connection for tinnitus was granted by 
the Fort Harrison, Montana RO in a February 2009 rating 
decision; there is no remaining case or controversy 
pertaining to the Veteran's claim for service connection for 
tinnitus.


CONCLUSION OF LAW

The claim for entitlement to service connection for tinnitus 
is dismissed as the benefit requested has been granted.  
38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 19.4, 20.101, 20.202, 20.204 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, as the Veteran's 
claim is being dismissed for reasons that are explained in 
greater detail below, further discussion of the impact of the 
VCAA is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  As noted above, the Veteran's claim of 
service connection for tinnitus has already been granted by 
the RO.  There is no remaining case or controversy pertaining 
to the Veteran's claim of service connection for tinnitus.  
Accordingly, the appeal will be dismissed.


ORDER

The appeal seeking service connection for tinnitus is 
dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


